     Case 2:20-cv-01510-APG-VCF Document 7 Filed 08/27/20 Page 1 of 3



 1   GARY E. SCHNITZER, ESQ.
     Nevada Bar No. 395
 2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
     8985 South Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: (702) 222-4142
 4   Facsimile: (702) 362-2203
     Email: gschnitzer@ksjattorneys.com
 5   Attorney for Defendant
     LexisNexis Risk Solutions Inc.
 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9

10   REGINALD RASCON,                                  Case No. 2:20-cv-01510-APG-VCF
11                      Plaintiff,                     STIPULATION AND ORDER TO EXTEND
                                                       TIME TO ANSWER OR OTHERWISE
12   v.                                                PLEAD
13   LEXISNEXIS RISK SOLUTIONS INC.;                   (FIRST REQUEST)
     COLLECTO INC. DBA EOS CCA; AND
14   MIDLAND CREDIT MANAGEMENT
     INC.
15
                        Defendants.
16

17
             Pursuant to Local Rule IA 6-1 of the United States District Court for the District of Nevada,
18
     Defendant LexisNexis Risk Solutions Inc. (“LNRS”) and Plaintiff Reginald Rascon (“Plaintiff”),
19
     by and through their respective counsel, hereby stipulate as follows:
20
             1.     Plaintiff filed his Complaint on August 17, 2020;
21
             2.     LNRS was served with the Complaint on August 18, 2020;
22
             3.     LNRS’s deadline to answer or respond to Plaintiff’s Complaint is September 8,
23
     2020;
24
             4.     LNRS has requested, and Plaintiff has consented to, an additional thirty (30) days
25
     for LNRS to file an Answer or otherwise respond to the Complaint;
26
27
28


                                                       1
     Case 2:20-cv-01510-APG-VCF Document 7 Filed 08/27/20 Page 2 of 3



 1          5.      An additional thirty (30) days for LNRS to answer or respond to Plaintiff’s

 2   Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice

 3   any party;

 4          6.      Good cause exists to grant the stipulation as the additional thirty (30) days are

 5   needed to allow LNRS to complete its investigation of Plaintiff’s allegations, including a review of

 6   all relevant documents;

 7          7.      Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and LNRS agree that LNRS shall

 8   have up to and including October 8, 2020 to file a responsive pleading to Plaintiff’s Complaint.

 9          8.      WHEREAS, this is the first request by the Parties seeking such extension;

10   THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY

11   STIPULATED AND AGREED by and between the Parties as follows:

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28

                                                    -2-
     Case 2:20-cv-01510-APG-VCF Document 7 Filed 08/27/20 Page 3 of 3



 1          Defendant LEXISNEXIS RISK SOLUTIONS INC., shall have up to and including October

 2   8, 2020 to file an Answer or Otherwise Plead to Plaintiff’s Complaint.

 3

 4          IT IS SO STIPULATED.

 5          DATED this 26th day of August, 2020.

 6
      /s/ Shaina R. Plaksin, Esq.                      /s/ Gary E. Schnitzer
 7    Matthew I Knepper, Esq.                          GARY E. SCHNITZER, ESQ.
 8    Nevada Bar No. 12796                             Nevada Bar No. 395
      Shaina R. Plaksin, Esq.                          KRAVITZ, SCHNITZER & JOHNSON,
 9    Nevada Bar No. 13935                             CHTD.
      KNEPPER & CLARK LLC                              8985 South Eastern Avenue, Suite 200
10    5510 S. Fort. Apache Rd, Suite 30                Las Vegas, Nevada 89123
      Las Vegas, NV 89148-7700                         Telephone: (702) 222-4142
11    Phone: (702) 856-7430                            Facsimile: (702) 362-2203
12    Fax: (702) 447-8048                              Email: gschnitzer@ksjattorneys.com
      Email: matthew.knepper@knepperclark.com          Attorney for Defendant
13    Email: Shaina.plaksin@knepperclark.com           LexisNexis Risk Solutions Inc.

14    David H. Krieger, Esq.
      Nevada Bar No. 9086
15    KRIEGER LAW GROUP LLC
16    500 N. Rainbow Blvd., Suite 300
      Las Vegas, NV 89107
17    Phone: (702) 848-3855
      Email: dkrieger@kriegerlawgroup.com
18    Attorneys for Plaintiff
19

20

21          IT IS ORDERED

22          DATED this 27th day of August, 2020.

23

24                                                       _______________________________
                                                         United States Magistrate Judge
25

26
27
28

                                                   -3-
